UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Columbia Small Cap Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2012 – JUNE 30, 2013 Company Name Ticker Security ID on Ballot Meeting Date Record Date Meeting Type Proponent Item Number Proposal Management Recommendation Vote Instruction Catalyst Health Solutions, Inc. CHSI 14888B103 02-Jul-12 31-May-12 Special Management 1 Approve Merger Agreement For For Catalyst Health Solutions, Inc. CHSI 14888B103 02-Jul-12 31-May-12 Special Management 2 Advisory Vote on Golden Parachutes For For Catalyst Health Solutions, Inc. CHSI 14888B103 02-Jul-12 31-May-12 Special Management 3 Adjourn Meeting For For SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 31-May-12 Special Management 1 Issue Shares in Connection with Acquisition For For SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 31-May-12 Special Management 2 Amend Omnibus Stock Plan For Against SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 31-May-12 Special Management 3 Change Company Name to Catamaran Corporation For For SXC Health Solutions Corp. SXCI 78505P100 02-Jul-12 31-May-12 Special Management 4 Adjourn Meeting For For Bio-Reference Laboratories, Inc. BRLI 09057G602 12-Jul-12 01-Jun-12 Annual Management Elect Director Joseph Benincasa For Withhold Bio-Reference Laboratories, Inc. BRLI 09057G602 12-Jul-12 01-Jun-12 Annual Management Elect Director John Roglieri For Withhold Bio-Reference Laboratories, Inc. BRLI 09057G602 12-Jul-12 01-Jun-12 Annual Management Elect Director Gary Lederman For Withhold Bio-Reference Laboratories, Inc. BRLI 09057G602 12-Jul-12 01-Jun-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Bio-Reference Laboratories, Inc. BRLI 09057G602 12-Jul-12 01-Jun-12 Annual Management 3 Other Business For Against Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director I Joon Ahn For Withhold Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director John A. Hall For For Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director Paul Seon-Hong Kim For For Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director Joon Hyung Lee For Withhold Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director Joseph K. Rho For Withhold Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director William J. Stolte For For Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management Elect Director Jay S. Yoo For Withhold Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Hanmi Financial Corporation HAFC 25-Jul-12 12-Jun-12 Annual Management 3 Ratify Auditors For Against TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management Elect Director Robert B. Barnhill, Jr. For Withhold TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management Elect Director John D. Beletic For Withhold TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management Elect Director Benn R. Konsynski For Withhold TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management Elect Director Daniel Okrent For For TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management Elect Director Morton F. Zifferer For Withhold TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management 2 Ratify Auditors For Against TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against TESSCO Technologies Incorporated TESS 26-Jul-12 06-Jun-12 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management Elect Director Menderes Akdag For For PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management Elect Director Frank J. Formica For For PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management Elect Director Gian M. Fulgoni For For PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management Elect Director Ronald J. Korn For For PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management Elect Director Robert C. Schweitzer For For PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management 3 Ratify Auditors For Against PetMed Express, Inc. PETS 27-Jul-12 01-Jun-12 Annual Management 4 Amend Bundled Compensation Plans For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Frank Perna, Jr. For Withhold CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Kimberly Alexy For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Michael Burdiek For Withhold CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Richard Gold For Withhold CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director A.J. 'Bert' Moyer For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Thomas Pardun For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management Elect Director Larry Wolfe For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management 4 Increase Authorized Common Stock For Against CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management 5 Ratify Auditors For For CalAmp Corp. CAMP 31-Jul-12 06-Jun-12 Annual Management 6 Other Business For Against TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management Elect Director Peter Aquino For For TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management Elect Director Thomas Wolzien For For TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management 2 Ratify Auditors For Against TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management 3 Amend Omnibus Stock Plan For Against TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management 4 Amend Qualified Employee Stock Purchase Plan For For TiVo Inc. TIVO 01-Aug-12 06-Jun-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management Elect Director Najeeb Ghauri For Withhold NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management Elect Director Naeem Ghauri For Withhold NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management Elect Director Shahid J. Burki For For NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management Elect Director Eugen Beckert For Withhold NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management Elect Director Mark Caton For For NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management 2 Ratify Auditors For Against NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management 3 Approve Reverse Stock Split For For NetSol Technologies, Inc. NTWK 64115A204 06-Aug-12 30-May-12 Annual Management 4 Increase Authorized Common Stock For Against Nicholas Financial, Inc. NICK 65373J209 07-Aug-12 06-Jul-12 Annual Management Elect Director Scott Fink For For Nicholas Financial, Inc. NICK 65373J209 07-Aug-12 06-Jul-12 Annual Management Elect Director Alton R. Neal For Withhold Nicholas Financial, Inc. NICK 65373J209 07-Aug-12 06-Jul-12 Annual Management 2 Ratify Dixon Hughes PLLC as Auditors For Withhold Nicholas Financial, Inc. NICK 65373J209 07-Aug-12 06-Jul-12 Annual Management 3 Advisory Vote on Executive Compensation Approach For For Nicholas Financial, Inc. NICK 65373J209 07-Aug-12 06-Jul-12 Annual Management 4 Authorize Proxyholder to Vote on Any Amendment to Previous Resolutions For Against Arctic Cat Inc. ACAT 08-Aug-12 11-Jun-12 Annual Management Elect Director Christopher A. Twomey For Withhold Arctic Cat Inc. ACAT 08-Aug-12 11-Jun-12 Annual Management 2 Ratify Auditors For Against Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director Charles F. Atkins For For Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director Peter N. Foss For For Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director William A. Hodges For For Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director Oscar A. Keller, III For Withhold Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director Christopher G. Marshall For Withhold Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director R. Bruce Singletary For Withhold Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management Elect Director R. Eugene Taylor For Withhold Capital Bank Corporation CBKN 23-Aug-12 27-Jun-12 Annual Management 2 Ratify Auditors For For Nutrisystem, Inc. NTRI 67069D108 05-Sep-12 27-Jul-12 Special Management 1 Amend Omnibus Stock Plan For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Reelect Rami Hadar as Director For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Reelect Yigal Jacoby as Director For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management 2 Reelect Nurit Benjamini as External Director For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management 2a Vote FOR If You Are a Controlling Shareholder or Have a Personal Interest in the Previous Item; Vote AGAINST If You Are NOT a Controlling Shareholder and Do NOT Have a Personal Interest in the Previous Item None Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Cash Compensation of Non-Employee Directors For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Stock Option Plan Grants of Non-Employee Directors For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Amend Compensation Plan of the Company to Incorporate an Automatic Option Grant Program for Non-Employee Directors For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Cash Compensation of External Directors For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management If 4.1 is Not Approved, Approve Cash Compensation of External Directors Equal to Minimum Statutory Amount Applicable to Companies of Similar Size For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Stock Option Plan Grants of External Directors For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Amend Compensation Plan of the Company to Incorporate an Automatic Option Grant Program for External Directors For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Salary Increase of President and CEO who is a Director For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Bonus of President and CEO who is a Director For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management Approve Stock Option Plan Grants of President and CEO who is a Director For Against Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management 6 Amend Articles Re: Indemnification of Directors and Officers For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management 7 Amend Director Indemnification Agreements For For Allot Communications Ltd. ALLT M0854Q105 12-Sep-12 06-Aug-12 Annual Management 8 Approve Auditors and Authorize Board to Fix Their Remuneration For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Reelect Ron Gutler as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Reelect Joseph Atsmon as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Reelect Rimon Ben-Shaoul as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Reelect Yoseph Dauber as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Reelect David Kostman as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management Elect Yehoshua (Shuki) Ehrlich as Director For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 2 Approve Increase of Annual Cash Fee of Independent Directors For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 3 Approve Increase of Special Annual Cash Fee of Chairman For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 4 Approve Stock Option Plan Grants of Independent Directors For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 5 Approve Liability Insurance of Independent Directors For For Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 6 Approve Auditors and Authorize Board to Fix Their Remuneration For Against Nice Systems Ltd. NICE 12-Sep-12 13-Aug-12 Annual Management 7 Review Financial Statements for 2011 NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Robert J. Eide For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Eric Gatoff For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Brian S. Genson For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Barry Leistner For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Howard M. Lorber For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Wayne Norbitz For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Donald L. Perlyn For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director A.F. Petrocelli For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management Elect Director Charles Raich For Withhold NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management 2 Amend Omnibus Stock Plan For Against NATHAN'S FAMOUS, INC. NATH 13-Sep-12 17-Jul-12 Annual Management 3 Ratify Auditors For Against IntegraMed America, Inc. INMD 45810N302 19-Sep-12 26-Jul-12 Special Management 1 Approve Merger Agreement For For IntegraMed America, Inc. INMD 45810N302 19-Sep-12 26-Jul-12 Special Management 2 Advisory Vote on Golden Parachutes For For IntegraMed America, Inc. INMD 45810N302 19-Sep-12 26-Jul-12 Special Management 3 Adjourn Meeting For For Meta Financial Group, Inc. CASH 59100U108 27-Sep-12 30-Aug-12 Special Management 1 Increase Authorized Common and Preferred Stock;Amend Certificate of Incorporation Permitting Increases and Decreases of Authorized Common Stock without Class Voting For Against Meta Financial Group, Inc. CASH 59100U108 27-Sep-12 30-Aug-12 Special Management 2 Approve Issuance of Shares for a Private Placement For For Par Pharmaceutical Companies, Inc. PRX 69888P106 27-Sep-12 24-Aug-12 Special Management 1 Approve Merger Agreement For For Par Pharmaceutical Companies, Inc. PRX 69888P106 27-Sep-12 24-Aug-12 Special Management 2 Advisory Vote on Golden Parachutes For For Par Pharmaceutical Companies, Inc. PRX 69888P106 27-Sep-12 24-Aug-12 Special Management 3 Adjourn Meeting For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director Barry M. Monheit For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director Robert L. Scott For Withhold Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director Michael F. Golden For Withhold Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director Robert H. Brust For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director P. James Debney For Withhold Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director John B. Furman For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director Mitchell A. Saltz For Withhold Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management Elect Director I. Marie Wadecki For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Smith & Wesson Holding Corporation SWHC 01-Oct-12 06-Aug-12 Annual Management 3 Ratify Auditors For For U.S. Home Systems, Inc. USHS 90335C100 26-Oct-12 14-Sep-12 Special Management 1 Approve Merger Agreement For For U.S. Home Systems, Inc. USHS 90335C100 26-Oct-12 14-Sep-12 Special Management 2 Advisory Vote on Golden Parachutes For For U.S. Home Systems, Inc. USHS 90335C100 26-Oct-12 14-Sep-12 Special Management 3 Adjourn Meeting For For Harris Interactive Inc. HPOL 30-Oct-12 10-Sep-12 Annual Management Elect Director David Brodsky For Withhold Harris Interactive Inc. HPOL 30-Oct-12 10-Sep-12 Annual Management 2 Ratify Auditors For Against John B. Sanfilippo & Son, Inc. JBSS 30-Oct-12 04-Sep-12 Annual Management Elect Director Jim Edgar For Withhold John B. Sanfilippo & Son, Inc. JBSS 30-Oct-12 04-Sep-12 Annual Management Elect Director Ellen C. Taaffe For For John B. Sanfilippo & Son, Inc. JBSS 30-Oct-12 04-Sep-12 Annual Management Elect Director Daniel M. Wright For For John B. Sanfilippo & Son, Inc. JBSS 30-Oct-12 04-Sep-12 Annual Management 2 Ratify Auditors For Against John B. Sanfilippo & Son, Inc. JBSS 30-Oct-12 04-Sep-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Irwin D. Simon For Withhold The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Richard C. Berke For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Jack Futterman For Withhold The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Marina Hahn For Withhold The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Andrew R. Heyer For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Brett Icahn For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Roger Meltzer For Withhold The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Scott M. O'Neil For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director David Schechter For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management Elect Director Lawrence S. Zilavy For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management 3 Amend Omnibus Stock Plan For Against The Hain Celestial Group, Inc. HAIN 15-Nov-12 20-Sep-12 Annual Management 4 Ratify Auditors For Against Accuray Incorporated ARAY 30-Nov-12 05-Oct-12 Annual Management Elect Director Elizabeth Davila For For Accuray Incorporated ARAY 30-Nov-12 05-Oct-12 Annual Management Elect Director Joshua H. Levine For For Accuray Incorporated ARAY 30-Nov-12 05-Oct-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Accuray Incorporated ARAY 30-Nov-12 05-Oct-12 Annual Management 3 Increase Authorized Common Stock For Against Accuray Incorporated ARAY 30-Nov-12 05-Oct-12 Annual Management 4 Ratify Auditors For For Finisar Corporation FNSR 31787A507 03-Dec-12 10-Oct-12 Annual Management Elect Director Michael C. Child For For Finisar Corporation FNSR 31787A507 03-Dec-12 10-Oct-12 Annual Management Elect Director Roger C. Ferguson For Withhold Finisar Corporation FNSR 31787A507 03-Dec-12 10-Oct-12 Annual Management 2 Ratify Auditors For Against Finisar Corporation FNSR 31787A507 03-Dec-12 10-Oct-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director Deepak Chopra For Withhold OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director Ajay Mehra For Withhold OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director Steven C. Good For Withhold OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director Meyer Luskin For Withhold OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director David T. Feinberg For For OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management Elect Director William F. Ballhaus For For OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management 2 Approve Omnibus Stock Plan For Against OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management 3 Ratify Auditors For For OSI Systems, Inc. OSIS 12-Dec-12 15-Oct-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Management 1a Elect Director Peter A. Roy For For United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Management 1b Elect Director Richard J. Schnieders For For United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Management 2 Ratify Auditors For Against United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Management 4 Approve Omnibus Stock Plan For Against United Natural Foods, Inc. UNFI 12-Dec-12 19-Oct-12 Annual Share Holder 5 Declassify the Board of Directors Against For Ubiquiti Networks, Inc. UBNT 90347A100 14-Dec-12 25-Oct-12 Annual Management Elect Director J. William Gurley For For Ubiquiti Networks, Inc. UBNT 90347A100 14-Dec-12 25-Oct-12 Annual Management Elect Director John L. Ocampo For For Ubiquiti Networks, Inc. UBNT 90347A100 14-Dec-12 25-Oct-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Ubiquiti Networks, Inc. UBNT 90347A100 14-Dec-12 25-Oct-12 Annual Management 3 Advisory Vote on Say on Pay Frequency Two Years One Year Ubiquiti Networks, Inc. UBNT 90347A100 14-Dec-12 25-Oct-12 Annual Management 4 Ratify Auditors For Against Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 1 Approve Changes to Salary and Fringe Benefits of Director and CEO Daniel Birnbaum For For Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 2 Approve 2011 Bonus for Daniel Birnbaum For For Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 3 Approve 2012 Bonus for Daniel Birnbaum For For Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 4 Approve 2013 Bonus for Daniel Birnbaum For For Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 5 Approve Long Term Incentive Plan for Daniel Birnbaum For Against Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 6 Increase Number of Shares Available under Employee Share Option Plan by 900,000 For Against Sodastream International Ltd. SODA M9068E105 20-Dec-12 21-Nov-12 Annual Management 7 Reappoint Somekh Chaikin, a member firm of KPMG International, as Auditors and Authorize Board to Fix Their Remuneration For For DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management Elect Director James J. Vierling For Withhold DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management Elect Director James D. Clem For Withhold DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management Elect Director William P. Cordeiro For Withhold DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management Elect Director Craig Alan-Lee For Withhold DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management Elect Director David S. Rector For Withhold DGSE Companies, Inc. DGSE 23323G106 21-Dec-12 16-Nov-12 Annual Management 2 Ratify Auditors For For Ancestry.com Inc. ACOM 27-Dec-12 30-Nov-12 Special Management 1 Approve Merger Agreement For For Ancestry.com Inc. ACOM 27-Dec-12 30-Nov-12 Special Management 2 Advisory Vote on Golden Parachutes For For Ancestry.com Inc. ACOM 27-Dec-12 30-Nov-12 Special Management 3 Adjourn Meeting For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Robert C. Arzbaecher For Withhold Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Gurminder S. Bedi For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Gustav H.P. Boel For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Thomas J. Fischer For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director William K. Hall For Withhold Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director R. Alan Hunter, Jr. For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Robert A. Peterson For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Holly A. Van Deursen For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management Elect Director Dennis K. Williams For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management 3 Amend Omnibus Stock Plan For Against Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management 4 Amend Executive Incentive Bonus Plan For For Actuant Corporation ATU 00508X203 15-Jan-13 15-Nov-12 Annual Management 5 Ratify Auditors For Against Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Paul H. Brown For Withhold Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Craig W. Cooper For For Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Gary M. Hoover For Withhold Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Stephen C. Jumper For Withhold Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Jack D. Ladd For For Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Ted R. North For For Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management Elect Director Tim C. Thompson For Withhold Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management 2 Ratify Auditors For For Dawson Geophysical Company DWSN 22-Jan-13 23-Nov-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Verint Systems Inc. VRNT 92343X100 04-Feb-13 18-Dec-12 Special Management 1 Approve Merger Agreement For For Verint Systems Inc. VRNT 92343X100 04-Feb-13 18-Dec-12 Special Management 2 Adjourn Meeting For For NCI Building Systems, Inc. NCS 26-Feb-13 15-Jan-13 Annual Management Elect Director Gary L. Forbes For For NCI Building Systems, Inc. NCS 26-Feb-13 15-Jan-13 Annual Management Elect Director George Martinez For For NCI Building Systems, Inc. NCS 26-Feb-13 15-Jan-13 Annual Management Elect Director Jonathan L. Zrebiec For Withhold NCI Building Systems, Inc. NCS 26-Feb-13 15-Jan-13 Annual Management 2 Amend Omnibus Stock Plan For Against NCI Building Systems, Inc. NCS 26-Feb-13 15-Jan-13 Annual Management 3 Ratify Auditors For Against M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management Elect Director Michael A. Berman For For M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management Elect Director Herbert T. Buchwald For For M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management Elect Director Larry A. Mizel For Withhold M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management 2 Approve Executive Incentive Bonus Plan For For M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management 3 Amend Omnibus Stock Plan For Against M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against M.D.C. Holdings, Inc. MDC 18-Mar-13 30-Jan-13 Annual Management 5 Ratify Auditors For Against Medley Capital Corporation MCC 58503F106 04-Apr-13 14-Jan-13 Annual Management Elect Director Seth Taube For Withhold Medley Capital Corporation MCC 58503F106 04-Apr-13 14-Jan-13 Annual Management Elect Director Arthur S. Ainsberg For For Medley Capital Corporation MCC 58503F106 04-Apr-13 14-Jan-13 Annual Management 2 Ratify Auditors For For Medley Capital Corporation MCC 58503F106 04-Apr-13 14-Jan-13 Annual Management 3 Approve Issuance of Shares Below Net Asset Value (NAV) For For Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management Elect Director Elaine D. Rosen For For Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management Elect Director Ralph E. Struzziero For For Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management Elect Director Howard W. Sutter For Withhold Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management 2 Ratify Auditors For Against Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Kforce Inc. KFRC 05-Apr-13 22-Feb-13 Annual Management 4 Approve Omnibus Stock Plan For Against Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director James B. Estabrook, Jr. For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director Hardy B. Fowler For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director Randall W. Hanna For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director Eric J. Nickelsen For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director Robert W. Roseberry For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management Elect Director Anthony J. Topazi For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Hancock Holding Company HBHC 12-Apr-13 28-Feb-13 Annual Management 3 Ratify Auditors For For Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management Elect Director Sue G. Atkinson For For Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management Elect Director Harold Gordon Bone For For Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management Elect Director Gregory L. Burns For For Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management Elect Director Gary L. Scott For For Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management 2 Ratify Auditors For Against Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Pinnacle Financial Partners, Inc. PNFP 72346Q104 16-Apr-13 22-Feb-13 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Popular, Inc. BPOP 30-Apr-13 01-Mar-13 Annual Management 1a Elect Director Joaquín E. Bacardí, III For For Popular, Inc. BPOP 30-Apr-13 01-Mar-13 Annual Management 1b Elect Director David E. Goel For For Popular, Inc. BPOP 30-Apr-13 01-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Popular, Inc. BPOP 30-Apr-13 01-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against Popular, Inc. BPOP 30-Apr-13 01-Mar-13 Annual Management 4 Ratify Auditors For Against National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management Elect Director Amy E. Miles For Withhold National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management Elect Director Lee Roy Mitchell For Withhold National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management Elect Director Craig R. Ramsey For Withhold National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management 2 Approve Executive Incentive Bonus Plan For For National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management 4 Amend Omnibus Stock Plan For Against National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Management 5 Ratify Auditors For For National CineMedia, Inc. NCMI 01-May-13 12-Mar-13 Annual Share Holder 6 Require a Majority Vote for the Election of Directors Against For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management Elect Director Paul A. Brunner For For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management Elect Director Michael F. Golden For For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management Elect Director Richard E. Posey For For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For For Trex Company, Inc. TREX 89531P105 01-May-13 04-Mar-13 Annual Management 4 Ratify Auditors For Against American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director William C. Bayless Jr. For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director R.D. Burck For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director G. Steven Dawson For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director Cydney C. Donnell For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director Edward Lowenthal For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director Oliver Luck For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management Elect Director Winston W. Walker For For American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management 2 Ratify Auditors For Against American Campus Communities, Inc. ACC 02-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Anthony J. Agnone, Sr. For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Wayne E. Alter, Jr. For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Henry R. Gibbel For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Bruce A. Hepburn For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Donald L. Hoffman For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Sara G. Kirkland For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Jeffrey F. Lehman For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Michael A. Morello For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Scott J. Newkam For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Robert E. Poole, Jr. For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director William J. Reuter For Withhold Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Andrew S. Samuel For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director Christine Sears For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management Elect Director James A. Ulsh For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management 2 Approve Omnibus Stock Plan For Against Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Susquehanna Bancshares, Inc. SUSQ 03-May-13 06-Mar-13 Annual Management 4 Ratify Auditors For Against Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director Paul O. Bower For Withhold Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director Monte J. Barrow For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director William J. Cahill, III For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director Randall L. Churchey For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director John L. Ford For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director Howard A. Silver For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management Elect Director Wendell W. Weakley For For Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management 2 Ratify Auditors For Against Education Realty Trust, Inc. EDR 28140H104 08-May-13 22-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Robert O. Carr For Withhold Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Maureen Breakiron-Evans For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Mitchell L. Hollin For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Robert H. Niehaus For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Marc J. Ostro For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Jonathan J. Palmer For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management Elect Director Richard W. Vague For For Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management 2 Ratify Auditors For Against Heartland Payment Systems, Inc. HPY 42235N108 08-May-13 10-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management Elect Director Thomas D. Bell, Jr. For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management Elect Director David H. Keyte For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management Elect Director Amy E. Miles For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management Elect Director Lee M. Thomas For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management 3 Amend Bundled Compensation Plans For For Regal Entertainment Group RGC 08-May-13 13-Mar-13 Annual Management 4 Ratify Auditors For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director Bruce A. Choate For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director Ronald R. Foell For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director Douglas C. Jacobs For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director David J. Matlin For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director John R. Peshkin For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director Peter Schoels For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management Elect Director Scott D. Stowell For For Standard Pacific Corp. SPF 85375C101 08-May-13 13-Mar-13 Annual Management 2 Ratify Auditors For Against SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Annual Management Elect Director Kevin L. Beebe For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Annual Management Elect Director Jack Langer For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Annual Management Elect Director Jeffrey A. Stoops For For SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Annual Management 2 Ratify Auditors For Against SBA Communications Corporation SBAC 78388J106 09-May-13 15-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management 1 Fix Number of Directors at Seven For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director Peter W. Tomsett For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director A. E. Michael Anglin For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director Richard C. Campell For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director Gustavo A. Herrero For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director Richard D. Paterson For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director Steven P. Reid For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management Elect Director John Smith For For Silver Standard Resources Inc. SSO 82823L106 09-May-13 15-Mar-13 Annual Management 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Mark A. Thierer For Withhold Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Peter J. Bensen For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Steven Cosler For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director William J. Davis For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Steven B. Epstein For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Betsy D. Holden For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Karen L. Katen For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Harry M. Kraemer For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management Elect Director Anthony Masso For For Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Catamaran Corporation CCT 14-May-13 25-Mar-13 Annual/Special Management 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Bernard W. Aronson For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Lawrence S. Benjamin For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Raul J. Fernandez For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Kenneth B. Gilman For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Nancy J. Karch For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Kenneth P. Kopelman For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Kay Koplovitz For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Arthur C. Martinez For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director William L. McComb For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management Elect Director Doreen A. Toben For For Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management 3 Approve Omnibus Stock Plan For Against Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management 4 Ratify Auditors For Against Fifth & Pacific Companies, Inc. FNP 14-May-13 19-Mar-13 Annual Management 5 Provide Right to Act by Written Consent For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Stanley M. Bergman For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Gerald A. Benjamin For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director James P. Breslawski For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Mark E. Mlotek For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Steven Paladino For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Barry J. Alperin For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Paul Brons For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Donald J. Kabat For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Philip A. Laskawy For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Karyn Mashima For Withhold Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Norman S. Matthews For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Carol Raphael For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Bradley T. Sheares For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management Elect Director Louis W. Sullivan For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management 2 Amend Executive Incentive Bonus Plan For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Henry Schein, Inc. HSIC 14-May-13 15-Mar-13 Annual Management 5 Ratify Auditors For Against Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Oliver G. (Chip) Brewer, III For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Ronald S. Beard For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Samuel H. Armacost For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director John C. Cushman, III For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Yotaro Kobayashi For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director John F. Lundgren For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Adebayo O. Ogunlesi For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Richard L. Rosenfield For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management Elect Director Anthony S. Thornley For For Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management 2 Ratify Auditors For Against Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management 4 Approve Non-Employee Director Omnibus Stock Plan For Against Callaway Golf Company ELY 15-May-13 18-Mar-13 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Cardtronics, Inc. CATM 14161H108 15-May-13 20-Mar-13 Annual Management Elect Director Steven A. Rathgaber For For Cardtronics, Inc. CATM 14161H108 15-May-13 20-Mar-13 Annual Management Elect Director Mark Rossi For For Cardtronics, Inc. CATM 14161H108 15-May-13 20-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Cardtronics, Inc. CATM 14161H108 15-May-13 20-Mar-13 Annual Management 3 Ratify Auditors For Against EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management Elect Director Barrett Brady For For EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management Elect Director Peter C. Brown For For EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management Elect Director Thomas M. Bloch For For EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against EPR Properties EPR 26884U109 15-May-13 01-Mar-13 Annual Management 4 Ratify Auditors For Against F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director William B. Campbell For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director James D. Chiafullo For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Vincent J. Delie, Jr. For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Laura E. Ellsworth For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Robert B. Goldstein For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Stephen J. Gurgovits For Withhold F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director David J. Malone For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director D. Stephen Martz For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Robert J. McCarthy, Jr. For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Arthur J. Rooney, II For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director John W. Rose For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director John S. Stanik For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director William J. Strimbu For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management Elect Director Earl K. Wahl, Jr. For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For F.N.B. Corporation FNB 15-May-13 06-Mar-13 Annual Management 3 Ratify Auditors For Against Polypore International, Inc. PPO 73179V103 15-May-13 18-Mar-13 Annual Management Elect Director Charles L. Cooney For For Polypore International, Inc. PPO 73179V103 15-May-13 18-Mar-13 Annual Management Elect Director David A. Roberts For For Polypore International, Inc. PPO 73179V103 15-May-13 18-Mar-13 Annual Management Elect Director Robert B. Toth For Withhold Polypore International, Inc. PPO 73179V103 15-May-13 18-Mar-13 Annual Management 2 Ratify Auditors For Against Polypore International, Inc. PPO 73179V103 15-May-13 18-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Acacia Research Corporation ACTG 16-May-13 20-Mar-13 Annual Management Elect Director Robert L. Harris, II For Withhold Acacia Research Corporation ACTG 16-May-13 20-Mar-13 Annual Management Elect Director Fred A. deBoom For For Acacia Research Corporation ACTG 16-May-13 20-Mar-13 Annual Management 2 Ratify Auditors For Against Acacia Research Corporation ACTG 16-May-13 20-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Acacia Research Corporation ACTG 16-May-13 20-Mar-13 Annual Management 4 Approve Omnibus Stock Plan For Against CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Steven Bangert For Withhold CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Michael B. Burgamy For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect DirectorMorgan Gust For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Evan Makovsky For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Douglas L. Polson For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Mary K. Rhinehart For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Noel N. Rothman For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Bruce H. Schroffel For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Timothy J. Travis For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Mary Beth Vitale For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management Elect Director Mary M. White For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Management 3 Ratify Auditors For For CoBiz Financial Inc. COBZ 16-May-13 22-Mar-13 Annual Share Holder 4 Require Independent Board Chairman Against For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 1a Elect Director D. John Ogren For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 1b Elect Director Lucia van Geuns For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 1c Elect Director Charles L. Dunlap For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 2 Ratify PricewaterhouseCoopers as Auditors For Against Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 4 Adopt Financial Statements and Statutory Reports For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 5 Approve Cancellation of Repurchased Shares For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 7 Grant Board Authority to Issue Ordinary and Preference Shares Up To 10 Percent of Issued Capital For For Core Laboratories N.V. CLB N22717107 16-May-13 18-Apr-13 Annual Management 8 Authorize Board to Exclude Preemptive Rights from Issuance under Item 7 For For Internap Network Services Corporation INAP 45885A300 16-May-13 21-Mar-13 Annual Management Elect Director Gary M. Pfeiffer For For Internap Network Services Corporation INAP 45885A300 16-May-13 21-Mar-13 Annual Management Elect Director Michael A. Ruffolo For For Internap Network Services Corporation INAP 45885A300 16-May-13 21-Mar-13 Annual Management 2 Ratify Auditors For Against Internap Network Services Corporation INAP 45885A300 16-May-13 21-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Richard M. Adams For Withhold UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Robert G. Astorg For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director W. Gaston Caperton, III For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Lawrence K. Doll For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Theodore J. Georgelas For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director F. T. Graff, Jr. For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Douglas J. Leech For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director John M. McMahon For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director J. Paul McNamara For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Mark R. Nesselroad For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director William C. Pitt, III For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Donald L. Unger For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Mary K. Weddle For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director Gary G. White For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management Elect Director P. Clinton Winter, Jr. For For UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management 2 Ratify Auditors For Against UNITED BANKSHARES, INC. UBSI 20-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Kenneth M. Woolley For Withhold Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Spencer F. Kirk For For Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Anthony Fanticola For Withhold Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Hugh W. Horne For For Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Joseph D. Margolis For Withhold Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect Director Roger B. Porter For Withhold Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management Elect DirectorK. Fred Skousen For Withhold Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management 2 Ratify Auditors For Against Extra Space Storage Inc. EXR 30225T102 21-May-13 22-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Builders FirstSource, Inc. BLDR 12008R107 22-May-13 01-Apr-13 Annual Management Elect Director Daniel Agroskin For Withhold Builders FirstSource, Inc. BLDR 12008R107 22-May-13 01-Apr-13 Annual Management Elect Director Kevin J. Kruse For Withhold Builders FirstSource, Inc. BLDR 12008R107 22-May-13 01-Apr-13 Annual Management Elect Director Floyd F. Sherman For Withhold Builders FirstSource, Inc. BLDR 12008R107 22-May-13 01-Apr-13 Annual Management 2 Ratify Auditors For Against Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management Elect Director David A. Lorber For For Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management Elect Director Jeffry N. Quinn For For Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management Elect Director Ronald P. Vargo For For Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management 2 Approve Omnibus Stock Plan For Against Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management 3 Ratify Auditors For For Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Management 5 Opt Out of State's Control Share Acquisition Law For For Ferro Corporation FOE 22-May-13 26-Mar-13 Annual Share Holder 6 Reduce Supermajority Vote Requirement Against For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management Elect Director Benjamin D. Chereskin For For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management Elect Director Lee Roy Mitchell For Withhold Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management Elect Director Raymond W. Syufy For For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management 2 Ratify Auditors For For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management 4 Amend Omnibus Stock Plan For For Cinemark Holdings, Inc. CNK 17243V102 23-May-13 05-Apr-13 Annual Management 5 Amend Executive Incentive Bonus Plan For For Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 1a Elect Director Hasu P. Shah For Against Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 1b Elect Director Dianna F. Morgan For For Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 1c Elect Director Kiran P. Patel For Against Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 1d Elect Director John M. Sabin For For Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Hersha Hospitality Trust HT 23-May-13 28-Mar-13 Annual Management 3 Ratify Auditors For Against Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Lawrence J. Lukis For Withhold Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Bradley A. Cleveland For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Matthew Blodgett For Withhold Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Rainer Gawlick For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director John B. Goodman For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Douglas W. Kohrs For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Margaret A. Loftus For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Brian K. Smith For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management Elect Director Sven A. Wehrwein For For Proto Labs, Inc. PRLB 23-May-13 28-Mar-13 Annual Management 2 Ratify Auditors For For Hercules Technology Growth Capital, Inc. HTGC 29-May-13 15-Apr-13 Annual Management 1 Elect Director Manuel A. Henriquez For Withhold Hercules Technology Growth Capital, Inc. HTGC 29-May-13 15-Apr-13 Annual Management 2 Ratify Auditors For For Hercules Technology Growth Capital, Inc. HTGC 29-May-13 15-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Hercules Technology Growth Capital, Inc. HTGC 29-May-13 15-Apr-13 Annual Management 4 Approve Issuance of Shares Below Net Asset Value (NAV) For For Hercules Technology Growth Capital, Inc. HTGC 29-May-13 15-Apr-13 Annual Management 5 Authorize the Company to Offer and Issue Debt with Warrants or Convertible into Shares of Its Common Stock at An Exercise or Conversion Price, Will not be Less than the Market Value But May Be Below the Company's Then Current NAV For Against Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Walter D'Alessio For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Anthony A. Nichols, Sr. For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Gerard H. Sweeney For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Wyche Fowler For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Michael J. Joyce For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director Charles P. Pizzi For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management Elect Director James C. Diggs For For Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management 2 Ratify Auditors For Against Brandywine Realty Trust BDN 30-May-13 02-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management Elect Director Ben R. Leedle, Jr. For For Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management Elect Director Alison Taunton-Rigby For For Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management Elect Director Donato Tramuto For For Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management 3 Ratify Auditors For Against Healthways, Inc. HWAY 30-May-13 03-Apr-13 Annual Management 4 Declassify the Board of Directors For For Vera Bradley, Inc. VRA 92335C106 30-May-13 25-Mar-13 Annual Management Elect Director Barbara Bradley Baekgaard For Withhold Vera Bradley, Inc. VRA 92335C106 30-May-13 25-Mar-13 Annual Management Elect Director Richard Baum For For Vera Bradley, Inc. VRA 92335C106 30-May-13 25-Mar-13 Annual Management Elect Director Patricia R. Miller For Withhold Vera Bradley, Inc. VRA 92335C106 30-May-13 25-Mar-13 Annual Management Elect Director Frances P. Philip For For Vera Bradley, Inc. VRA 92335C106 30-May-13 25-Mar-13 Annual Management 2 Ratify Auditors For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Nevin N. Andersen For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Daniel W. Campbell For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director M. Truman Hunt For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Andrew D. Lipman For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Steven J. Lund For Withhold Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Patricia A. Negron For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Neil H. Offen For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management Elect Director Thomas R. Pisano For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management 3 Amend Omnibus Stock Plan For Against Nu Skin Enterprises, Inc. NUS 67018T105 03-Jun-13 09-Apr-13 Annual Management 4 Ratify Auditors For Against Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management Elect Director Stephen J. Fanning For Against Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management Elect Director Harold L. Covert For For Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management 2 Ratify Auditors For For Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management 4 Increase Authorized Common Stock For Against Solta Medical, Inc. SLTM 83438K103 05-Jun-13 12-Apr-13 Annual Management 5 Approve Reverse Stock Split For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management Elect Director Lawrence M. Benveniste For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management Elect Director D. Keith Cobb For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management Elect Director Kenneth R. Jensen For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management 3 Declassify the Board of Directors For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management 4 Provide Right to Call Special Meeting For For Alliance Data Systems Corporation ADS 06-Jun-13 08-Apr-13 Annual Management 5 Ratify Auditors For Against LivePerson, Inc. LPSN 06-Jun-13 19-Apr-13 Annual Management 1 Elect Director William G. Wesemann For For LivePerson, Inc. LPSN 06-Jun-13 19-Apr-13 Annual Management 2 Ratify Auditors For Against LivePerson, Inc. LPSN 06-Jun-13 19-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Natus Medical Incorporated BABY 07-Jun-13 11-Apr-13 Annual Management 1a Elect Director Robert A. Gunst For For Natus Medical Incorporated BABY 07-Jun-13 11-Apr-13 Annual Management 1b Elect Director James B. Hawkins For For Natus Medical Incorporated BABY 07-Jun-13 11-Apr-13 Annual Management 2 Ratify Auditors For Against Natus Medical Incorporated BABY 07-Jun-13 11-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management Elect Richard L. Gelfond as Director For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management Elect Michael MacMillan as Director For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management Elect I. Martin Pompadur as Director For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management Elect Bradley J. Wechsler as Director For Withhold IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For Against IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management 3 Amend Articles of Amalgamation of the Company For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management 4 Amend By-law No. 1 of the Company For For IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management 5 Approve Omnibus Stock Plan For Against IMAX Corporation IMX 45245E109 11-Jun-13 12-Apr-13 Annual/Special Management 6 Advisory Vote on Executive Compensation Approach For For Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management Elect Director B. Ben Baldanza For For Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management Elect Director Carlton D. Donaway For For Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management Elect Director David G. Elkins For For Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management Elect Director Horacio Scapparone For For Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management 2 Ratify Auditors For Against Spirit Airlines, Inc. SAVE 12-Jun-13 15-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director Peter Horan For For Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director W. Mac Lackey For Withhold Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director Douglas Lebda For Withhold Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director Joseph Levin For Withhold Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director Steven Ozonian For Withhold Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management Elect Director Mark Sanford For Withhold Tree.com, Inc. TREE 12-Jun-13 15-Apr-13 Annual Management 2 Ratify Auditors For For MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management Elect Director John A. Bardis For Withhold MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management Elect Director Harris Hyman IV For For MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management Elect Director Terrence J. Mulligan For Withhold MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management 2 Ratify Auditors For For MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management 4 Amend Omnibus Stock Plan For Against MedAssets, Inc. MDAS 13-Jun-13 17-Apr-13 Annual Management 5 Approve Executive Incentive Bonus Plan For Against Waste Connections, Inc. WCN 14-Jun-13 19-Apr-13 Annual Management 1 Elect Director Edward E. 'Ned' Guillet For For Waste Connections, Inc. WCN 14-Jun-13 19-Apr-13 Annual Management 2 Elect Director Ronald J. Mittelstaedt For Against Waste Connections, Inc. WCN 14-Jun-13 19-Apr-13 Annual Management 3 Ratify Auditors For Against Waste Connections, Inc. WCN 14-Jun-13 19-Apr-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Waste Connections, Inc. WCN 14-Jun-13 19-Apr-13 Annual Management 5 Reduce Supermajority Vote Requirement For For Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management Elect Director Bruce W. Hunt For For Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management Elect Director Kevin O. Meyers For For Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management Elect Director Bernie W. Stewart For For Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management 2 Amend Omnibus Stock Plan For For Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management 3 Ratify Auditors For Against Hornbeck Offshore Services, Inc. HOS 20-Jun-13 22-Apr-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 1a Elect Director Thomas A. Decker For For ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 1b Elect Director Thomas P. Gerrity For For ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 1c Elect Director Peter K. Miller For For ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 2 Ratify Auditors For Against ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 3 Amend Omnibus Stock Plan For Against ICG Group, Inc. ICGE 44928D108 21-Jun-13 25-Apr-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Dan Bodner For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Victor DeMarines For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director John Egan For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Larry Myers For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Richard Nottenburg For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Howard Safir For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management Elect Director Earl Shanks For For Verint Systems Inc. VRNT 92343X100 25-Jun-13 02-May-13 Annual Management 2 Ratify Auditors For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:July 26, 2013
